Title: George W. Spooner to Thomas Jefferson, 10 November 1819
From: Spooner, George Wilson
To: Jefferson, Thomas


					
						Dear Sir
						
							University of Virginia
							Novr 10th 1819
						
					
					since the apointmint of Mr Arthur S. Brockenbrough as Proctor of this institution about the 1st September I made aplication to him offering to undertake one of the buildings then to be built understanding it to have been the intention of the building committee to put up twoo or more boarding Houses the presant year, but as their plan or arrangment had not been determined upon by yourself & Gl Cock, together with youre absence at that time rendered it impracticable, for me to assertain with certainty, whether they would be contracted for before next spring having waited some time for youre arrival I at length went to Fredricksburg with an assurance from Mr Brockenbrough that he would communicate to me youre determination, whether they would be built or not, that I might have an oppertunity of offering a proposal for one of them. after youre return from Bedford I received a letter from him informing me that you had determined to build one other Pavilion & not knowing of any other arrangmt requested me to come on immediately, as the lateness of the season required It to be commenced immediately that the bricklayers might be enabled to get up  their walls before the sason became too cold. under these expectations I have been at some expence & trouble to come on here have employed hands & made considerabe progress towards inclosing the building, when I was infomed by Mr Brockenbrough that agreeable to a promise made Mr Nelson by Gl Cock to give him worke at the University, that a part of Pavilion No 5 must be reserved for him, that Sir was some what disapointing to me, to be thus cut short in my expectations. but how much more was I supprised when I learned what part of the worke had been allotted me by Mr Nelson (appearing to have been left optional with him) reserving for himself the whole of the inside work including even the Sashes, though I have made the Frames, leaving me nothing but the frameing & roof reserving the Cornice for himself, I appeal to you sir whether these there be anything like Justice in this arrangement, acquainted as you are with the nature of building know the Inconveniance & loss of time attending that part of a building at this season, when this arrangment deprives me of all kind of Shop work, I even proposed to be content with the entire finish of one room on the first floor in addition to the work before mentioned that I might have work in the shop when the wether would prevent oure working on the Roof but It appears this was rejected by Mr Nelson; I therefore  respectfully solisit  to know whether this arrangment has been submitted to you, or whether Mr Nelson is Authorised to aportion the work in such a manner as may be suitable to himself, In which case might I enquire whether after such a disapointment, Should I be willing to resign the whole to Mr Nelson whether I might not expect to be paid for the part I have already done as the Amt would be verry inconsiderable for me to wait Six months for the half of It, or whether there is no other work in which I might be employed.
					I beg Sir you will excuse the freedom I have taken in writing to you on the subject, not having the honor of an acquaintance, but the verry serious inconvenience which this arrangment will cause to me must plead my apology
					With gt Rt Sir
					
						Yr Obt
						
							Geo, W, Spooner Jr
						
					
				